DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“input device configured to obtain an input identifying a target flow rate” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The input device is considered to be knob 84.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Objections
Claim 11 is objected to because of the following informalities:
On line 4 of claim 11, “the the” should read “the” to correct a minor grammatical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 11, and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Elsey, Jr. et al. (US 5,816,778; hereafter Elsey).
In regard to claim 1, Elsey discloses a pump system (20), comprising: a fluid passageway (see annotated figure below); a pump chamber (32, 34) fluidly connected to the fluid passageway; and a pump driver (40, 33, 35) comprising a first diaphragm (33) and a second diaphragm (35), the first and second diaphragms each comprising a 

    PNG
    media_image1.png
    816
    968
    media_image1.png
    Greyscale


In regard to claim 3, Elsey discloses wherein the fluid passageway comprises an inlet passageway (see annotated figure above) and an outlet passageway (see annotated figure above), and the at least one pump valve comprises a first valve (82) positioned between the inlet passageway and the pump chamber to provide one-way fluid flow from the inlet passageway to the pump chamber (82 is a check valve), and a second valve (92) positioned between the outlet passageway and the pump chamber to allow one-way fluid flow from the pump chamber to the outlet passageway (92 is a check valve), wherein the first valve is configured to move to an open position when fluid pressure in the pump chamber is lower than fluid pressure in the inlet passageway, and wherein the second valve is configured to move to an open position when the fluid pressure in the pump chamber is greater than the fluid pressure in the outlet passageway (see Figure 2; col. 5, lines 23-46).
In regard to claim 11, Elsey discloses a method comprising: obtaining a target flow rate for moving a fluid through a fluid passageway (see Figure 4; stroke length control system controls flow rate; see col. 3, lines 49-64, col. 5, line 66-col. 6, line 41, 
In regard to claim 13, Elsey discloses wherein actuating the pump driver comprises: changing a pressure within the pump chamber to cause at least one pump valve (82, 92) to control a restricted fluid movement between the fluid passageway and the pump chamber responsive to the change in pressure within the pump chamber (82/92 are check valve responsive to fluid pressure; col. 5, lines 23-46), wherein the at least one pump valve allows an unrestricted fluid movement of the fluid when the pump .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,463,785. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 8,211,054 in view of Elsey, Jr. et al. (US 5,816,778; hereafter Elsey).
Claim 7 of ‘054 includes all of the limitations recited in the instant independent claims but does not recite that the first and second diaphragms each comprise outer and middle portions and are separated at the outer portions and coupled together at the middle portions. Elsey describes a double diaphragm pump comprising first and second .
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,095,652 in view of Elsey, Jr. et al. (US 5,816,778; hereafter Elsey).
Claim 8 of ‘652 includes all of the limitations recited in the instant independent claims but does not recite that the first and second diaphragms each comprise outer and middle portions and are separated at the outer portions and coupled together at the middle portions. Elsey describes a double diaphragm pump comprising first and second diaphragms (33, 35), each diaphragm comprising outer portions and a middle portion (see Figure 1), wherein the middle portions are coupled via a shaft (40). The shaft allows for simultaneous action of the diaphragms. It would have been obvious to one of ordinary skill to modify the claimed invention of claim 8 of ‘652 to include the coupled middle portions as described by Elsey in order to provide simultaneous actuation of the diaphragms.
Allowable Subject Matter
Claims 4-6, 7-10, 12, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all *** Allowability is predicated upon resolution of the double patenting rejections.
Claims 17-20 are allowed. *** Allowability is predicated upon resolution of the double patenting rejections.
In regard to claim 17, Elsey fails to expressly disclose or suggest a pump device comprising the combination of the recited limitations including “an input device configured to obtain an input identifying a target flow rate; a flow detector configured to generate signals indicating a fluid flow rate of a fluid flowing in the fluid passageway; a flow regulator configured to control an amount of the fluid flowing in the fluid passageway; and a controller configured to operate the pump driver and the flow regulator based on the signals received from the flow detector and the target flow rate”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783